BIJUR, J.
[1, 2] Plaintiff sued for personal injuries, and it appears from the record that she had sprained her wrist quite severely, and, apart from other considerations, had suffered considerable pain and inconvenience. It was pointed out on the argument that the verdict was palpably inadequate, and the suggestion made that, if the parties could agree on increasing the recovery to $100 without costs, the judgment might, as so modified, be affirmed. Since plaintiff, however, is unwilling to acquiesce in this suggestion, the judgment must be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.